Citation Nr: 1759858	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure or exposure to commercial herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to May 1971, to include service in Thailand in 1970 and 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision and notification letter of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veteran's Law Judge during a June 2017 videoconference hearing.  A transcript is of record. 

Following the hearing, the Veteran submitted additional evidence and waived his right to have that evidence considered by the RO.  In an October 2017 letter from his representative, the Veteran indicated that he had no further evidence or argument to submit.  This matter now returns to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that further development is required.  

The Veteran contends that his currently diagnosed prostate cancer was caused by herbicide agent exposure or commercial herbicide exposure during service at Camp Friendship in Thailand from May 1970 to April 1971.  

For diseases listed under 38 C.F.R. § 3.309(e) (2017), such as prostate cancer, herbicide agent exposure will be presumed if a veteran served in Vietnam, Korea or in the Air Force during certain times and under certain circumstances.  38 C.F.R. § 3.307(a)(6) (2017).  This presumption also applies to service on or near perimeters of military bases in Thailand during the Vietnam War era.  An "herbicide agent" specifically refers to chemicals in herbicides used in support of U.S. military operations during the Vietnam War (such as Agent Orange); it does not refer to commercial herbicides or other chemicals.  38 C.F.R. § 3.307(6)(i) (2017).  Where herbicide agent exposure cannot be presumed because of the nature of the Veteran's service or the chemical in question, exposure can be demonstrated on a facts-found basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA has a duty to assist a veteran by making reasonable efforts to obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A (2012); 38 C.F.R.  § 3.159(c) (2017).  A review of the record suggests that further development is warranted.  A July 2011 Joint Service Records Research Center (JSRRC) Memorandum that determined the Veteran was not exposed to herbicides in Thailand incorrectly states that the Veteran served on Korat Royal Thai Air Force Base ("Korat RTAFB"), and it did not address herbicide exposure on Camp Friendship, where the Veteran actually served.  Moreover, there is no development regarding commercial herbicide exposure or attempted verification of the Veteran's assertions that there was a force reduction that required him to assume perimeter duties at the border between Camp Friendship and Korat RTAFB.  Accordingly, a remand is necessary to request records from appropriate sources, including the JSRRC, regarding the details of the Veteran's service in Thailand and his alleged exposure to commercial herbicides and/or herbicide agents. 

Furthermore, pursuant to its duty to assist, VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.  §5103A(d) (2012); 38 C.F.R. § 3.159(c) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claims file includes a prostate cancer diagnosis from a private physician and multiple competent lay statements alleging specific circumstances of herbicide exposure, but no opinion regarding nexus to service.  Thus, a remand is necessary to provide the Veteran an examination.


Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC and request verification regarding whether the Veteran was exposed to an herbicide agent at any time, from May 1970 to April 1971, while he was assigned to Camp Friendship, near Korat RTAFB, Thailand.  A copy of the request(s) to the JSRRC should be included in the claims file.

Also, contact all appropriate sources to request a statement indicating whether there are any known environmental contamination studies of Camp Friendship, including any investigations as to whether commercial herbicides and/or chemicals were sprayed at Camp Friendship in the 1960s and 1970s. 

Then, contact all appropriate sources to investigate the Veteran's specific contentions regarding exposure to herbicide agents and/or commercial herbicides during his active service in Thailand between May 1970 and April 1971.  Attempt to verify the following: That a force reduction took place at Camp Friendship that required service personnel to assume alternative duties.  

The AOJ should make all available efforts to obtain such records, and all such attempts should be reflected in a written memorandum included in the claims file. 

2.  Once the aforementioned development has been completed, schedule the Veteran for an examination with a qualified VA examiner to address the etiology of his prostate cancer.  The claims file must be made available to and reviewed by the examiner and such review must be noted in the examination report.

After a review of the record and examination of the Veteran, the examiner must provide opinions as to the following:

a.  Whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's prostate cancer is caused by or otherwise related to service, including any verified herbicide agent exposure or exposure to commercial herbicides. 

3.  After undertaking any additional notification and/or development deemed appropriate, the AOJ must readjudicate the Veteran's claim.  If any benefit sought in connection with the remanded claim is denied, the AOJ must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




